NOT RECOMMENDED FOR PUBLICATION
                          File Name: 21a0590n.06

                                  Case No. 21-5142

                    UNITED STATES COURT OF APPEALS
                         FOR THE SIXTH CIRCUIT

                                                                          FILED
                                                                     Dec 20, 2021
                                                )
UNITED STATES OF AMERICA,                                        DEBORAH S. HUNT, Clerk
                                                )
                                                )
      Plaintiff-Appellee,
                                                )       ON APPEAL FROM THE
                                                )       UNITED STATES DISTRICT
v.
                                                )       COURT FOR THE EASTERN
                                                )       DISTRICT OF KENTUCKY
JAMES DAREN STURGILL,
                                                )
                                                )                       OPINION
      Defendant-Appellant.
                                                )


Before: CLAY, DONALD, and NALBANDIAN, Circuit Judges

      NALBANDIAN, Circuit Judge.           A jury found James Sturgill guilty of

conspiracy to distribute methamphetamine. The district court then sentenced him to

300 months in prison with five years of supervised release. Recently, he filed a motion

for compassionate release, which the court denied. So Sturgill appealed. But because

the court didn’t abuse its discretion, we AFFIRM.

                                          I.

      Sturgill’s criminal history spans most of his adult life. His convictions include

aggravated assault, disorderly conduct, DUIs, trespass, drug possession, carrying a
No. 21-5142, United States v. Sturgill


concealed weapon, lying to law enforcement, contempt of court, and conspiracy to

distribute cocaine.

      He also became involved with a drug trafficking conspiracy—one responsible

for distributing hundreds of thousands of kilograms of drugs into Eastern Kentucky.

Sturgill’s role was to resell methamphetamine, of which he sold between 500 and

1,500 grams.

      In 2015, a federal grand jury indicted him for conspiring to distribute

methamphetamine. Sturgill lost at trial and so faced a sentencing guideline range of

360 months to life in prison. Still, the district court sentenced him below the advisory

guidelines range, to only 300 months.

      Following the passage of the First Step Act, and during the COVID-19

pandemic, Sturgill filed a motion for compassionate release. He argued that his

health conditions, plus the COVID-19 pandemic, were extraordinary and compelling

circumstances warranting his release.       But he didn’t argue how the 18 U.S.C.

§ 3553(a) factors support his release.      The government agreed that there were

extraordinary and compelling reasons supporting release. But it argued that since

the § 3553(a) factors weren’t satisfied, Sturgill should still be denied relief.

      The district court agreed with the government, it denied Sturgill’s motion after

considering the § 3553(a) factors, and Sturgill appealed.

                                           II.

      Whether to grant compassionate release is a two-act play. First, the district

court must find “extraordinary and compelling reasons” to support release. United


                                       Page 2 of 5
No. 21-5142, United States v. Sturgill


States v. Jones, 980 F.3d 1098, 1101 (6th Cir. 2020). Then the court must balance the

18 U.S.C. § 3553(a) factors.1

      The only question before us is whether the district court erred in balancing the

§ 3553(a) factors. Since “the district court is best situated to balance the § 3553(a)

factors,” we review that decision for abuse of discretion. See United States v. Ruffin,

978 F.3d 1000, 1005 (6th Cir. 2020) (internal quotations omitted). “[W]e require that

the district judge set forth enough to satisfy the appellate court that he has considered

the parties’ arguments and has a reasoned basis for exercising his own legal decision[-

]making authority.”     United States v. Elias, 984 F.3d 516, 521 (6th Cir.

2021) (internal citations omitted). In other words, if the district court considered the

arguments of the parties and had a reasoned basis for its decision, then we affirm.

See Ruffin, 978 F.3d at 1008 (citing Chavez-Meza v. United States, 138 S. Ct. 1959,

1966-67 (2018)).

      Our decision in Ruffin is decisive.            There, the district court denied

compassionate release based on the § 3553(a) factors. Id. It considered how Ruffin

had not served half of his sentence and looked at his long criminal history. Id. at

1009. It also found that his incarceration protected the public from further crimes.

Id. We held that this was enough to deny compassionate release. Id.




1 A third step, requiring courts to consider the Sentencing Commission’s policy
statement in § 1B1.13, is no longer required if a prisoner files the motion. United
States v. Hampton, 985 F.3d 530, 531 (6th Cir.2021) (“[T]he § 1B1.13 policy statement
is no longer a requirement courts must address in ruling on defendant-filed
motions.”).

                                       Page 3 of 5
No. 21-5142, United States v. Sturgill


      So too here.     The district court adequately considered and balanced the

§ 3553(a) factors. In fact, the court engaged in an analysis more extensive here than

the one we upheld in Ruffin. First, the court noted that Sturgill had only served less

than one-quarter of his sentence. So granting him compassionate release wouldn’t

reflect the seriousness of Sturgill’s crime, nor would it promote respect for the law.

      Next the court found that denying relief would protect the public. This was

based on Sturgill’s history as a “career offender.” His criminal history, after all, spans

most of his adult life. And he has disregarded past terms of supervision. So the court

here more than adequately explained why the factors don’t support a sentence

reduction.

      In response, Sturgill makes two arguments. Both of which are unfounded.

      First, he argues that the district court placed too much weight on Sturgill’s

criminal history and time served. True, placing too much weight on any of the

§ 3553(a) factors can be an abuse of discretion. See Ruffin, 978 F.3d at 1005 (citing

United States v. Richardson, 960 F.3d 761, 764-65 (6th Cir. 2020)). But Sturgill faces

an “uphill battle” here. Richardson, 960 F.3d at 765. In fact, how much weight a

judge gives to the § 3553(a) factors is “a matter of reasoned discretion,” to which we

are “highly deferential.” Id. (quoting United States v. Rayyan, 885 F.3d 436, 442 (6th

Cir. 2018)).

      Here, the district court considered all the § 3553(a) factors without placing too

much weight on any one of them. Sturgill provides no evidence otherwise. Rather,

the district court looked at “the need to promote respect for the law, protect the public,


                                       Page 4 of 5
No. 21-5142, United States v. Sturgill


and deter [Sturgill] from further criminal activity.”        Id.   This was enough in

Richardson, and it is enough here.2 See id.

      Second, Sturgill argues that the nature of the offense and his criminal history

were already considered in the guideline calculations. So, he concludes, it would be

unfair to rely on them in deciding whether to grant compassionate release.

      But this argument hurts Sturgill more than it helps. The fact that the district

court considered the § 3553(a) factors when ruling on the motion for compassionate

release means that the court did not abuse its discretion. Considering the § 3553(a)

factors is a reason to affirm the court, not reverse it. After all, this confirms that the

court considered the arguments and had a reasoned basis for its decision. See Ruffin,

978 F.3d at 1008. That the court considers the same § 3553(a) factors when ruling

on compassionate release as those during sentencing is a result of how the statute is

written. See 18 U.S.C. § 3582(c)(1)(B). If Sturgill thinks this is unfair, that is an

argument for Congress not the courts.

                                           III.

      Finding no abuse of discretion, we AFFIRM.




2 Sturgill relies on Richardson to argue that unlike the defendant there, Sturgill has
not committed any violent offense, so the court erred in focusing on his criminal
history. But whether the district court placed too much weight on any one of the
factors doesn’t turn on whether the offenses are violent. In any event, the government
correctly responds that Sturgill has three convictions for assault. So, Sturgill’s
argument is unpersuasive.


                                       Page 5 of 5